Arundell,
dissenting: In my opinion the waiver of February 16, 1927, given before the statutory period of limitation had expired was entirely effective to extend the period within which assessment may be made, even though the waiver was not signed by the respondent. It was accepted and acted on by him and that is sufficient. Florsheim Bros. Dry Goods Co. v. United States, 280 U. S. 453, 464; Stange v. United States, 282 U. S. 270, 276; Aiken v. Burnet, 282 U. S. 277; Burnet v. Chicago Railway Equipment Co., 282 U. S. 295; John M. Parker Co. v. Commissioner, 49 Fed. (2d) 254; Mosier v. Goodcell, 49 Fed. (2d) 391. If the first waiver was effective no question arises as to the validity of the second waiver. It must follow that the period of limitation within which the tax may be assessed and collected has not expired.
Smith and Sternhagen agree with this dissent.